PER CURIAM.
Michael Lee Spencer, Sr., appeals the district court’s orders granting Defendants’ motion to dismiss and denying Spencer’s motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Spencer v. Earley, No. CA-01-1578-AM (E.D. Va. filed May 30, 2003 & entered June 2, 2003, filed July 15, 2003 & entered July 17, 2003). We deny Spencer’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED